DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, 1, 2, 5, 7-10, 12, 13, and 15 in the reply filed on August 20, 2020 is acknowledged.  The traversal is on the ground(s) that  Rivers does not disclose controlling a velocity set point of the motor in response to a monitored force or torque applied by the motor and that Rivers discloses controlling whether torque is applied using the motor based on a detected speed of the motor. This is not found persuasive because  “control a velocity set point of the motor in response to a monitored torque applied by the motor” is not the exact language in the claims, and the examiner addresses each of the claimed limitations defining the special technical feature met by Rivers in the restriction requirement. Applicant does not clearly point out how the language of the claims patentably distinguishes them from the references. Furthermore, it is noted that the limitation identified as the special technical feature in lines 9-18 of the claim, is not positively recited by the claim. Therefore, in essence the claims lack a positive recitation of the same or corresponding special technical features in the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27, 28, 31, 33, 35, 36, 3, 40, 42, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  nonelected inventions, there being no 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more drive mechanisms for coupling force or torque from the actuator to the end effector” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (paragraph 0032). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-10, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein to perform an operation with the instrument, the computer-assisted device is configured to: set a velocity set point of the actuator to an initial velocity…wherein the first and second threshold are lower than the maximum threshold” in lines 7-18 of the claim. The limitation “a computer-assisted device” is only functionally recited in the preamble in line 1 of the claim and the limitation. Therefore, since the claims are directed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-10, 12, 13, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivers et al (US 20130018398). 
Regarding claims 1, 5, 7-10, 12-13, and 15, Rivers et al (hereafter Rivers) discloses instrument (10, 20, 30, handle with electric motor, drive shaft, abrasive element) for use with a computer-assisted device ( can be used with a control unit), the instrument comprising: an end effector (abrasive element, 30) located at a distal end of the instrument (figure 2); an actuator (handle, 10); and one or more drive mechanisms (electric motor) for coupling force or torque 
set a velocity set point of the actuator to an initial velocity; monitor force or torque applied by the actuator; when the applied force or torque is above a first threshold, reduce the velocity set point; when the applied force or torque is below a second threshold, increase the velocity set point; when the applied force or torque is above a maximum threshold, decrease the velocity set point to zero; and drive the actuator based on the velocity set point; wherein the first and second thresholds are lower than the maximum threshold 
wherein the velocity set point is reduced and increased according to a velocity profile, 
wherein the velocity set point is reduced and increased to velocity values computed based on the applied force or torque, 
wherein the first and second thresholds vary based on the applied force or torque, wherein when the applied force or torque is above the maximum threshold, the computer-assisted device is further configured to wait for a predetermined period of time before continuing the operation, 
wherein after the wait, the computer- assisted device is further configured to: set the velocity set point to a non-zero value; determine whether the applied force or torque continues to be above the maximum threshold; and indicate a failure when the applied force or torque continues to be above the maximum threshold, 
wherein the computer-assisted device is further configured to indicate a success when a goal position is reached, 

wherein to monitor the applied force or torque the computer-assisted device is further configured to average the applied force or torque.
The limitation “a computer-assisted device” is only functionally recited in the preamble in line 1 of the claim and the limitation. Therefore, since the claims are directed to a device, the limitation “the computer-assisted device” and its associated limitations in lines 9-18 as well as claims 5, 7-10, 12-13, and 15 are not positively recited in the claims and merely functionally recited in the claims. Since the claim is a device claim, as long as the positively claimed ‘instrument’ can be used with an arbitrary ‘computer-assisted device’ meeting the limitations set forth in lines 7-18 of the claim, the prior art meets the limitations. Therefore, since end effector, actuator, and drive mechanism, is capable of be used  with a control unit meeting the limitations in lines 7-18, as well as claims 5, 7-10, 12-13, and 15, the prior art meets the limitations. 
Regarding claim 2, Rivers discloses all of the limitations set forth in claim 1, wherein the operation comprises one or more of grasping, stapling, and cutting (cutting head, C:1, L:40-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771